

	

	

	

		III

		109th CONGRESS

		1st Session

		S. RES. 101

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Santorum (for

			 himself, Mr. Specter, and

			 Mr. Lautenberg) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the 50th anniversary of the

		  development of the Salk polio vaccine and its importance in eradicating the

		  incidence of polio.

	

	

		

			Whereas the epidemic of polio struck the citizens of the United

			 States in the early 1950s, causing thousands of cases of lingering paralysis

			 and death;

		

			Whereas the epidemic of polio peaked in 1952, having affected

			 nearly 58,000 people, mainly children and young adults;

		

			Whereas many of those affected by polio needed the assistance of

			 mechanical ventilators in order to breathe, while others were crippled and

			 dependent upon crutches for mobility;

		

			Whereas University of Pittsburgh faculty member Dr. Jonas Salk

			 and his team of researchers developed the first vaccine against polio;

		

			Whereas, in April 1955, the results of an unprecedented and

			 successful nationwide clinical trial of the polio vaccine were announced;

			 and

		

			Whereas the Salk polio vaccine was approved for widespread public

			 use at that time: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				recognizes the pioneering achievement of Dr. Jonas Salk and his

			 team of researchers at the University of Pittsburgh in the development of the

			 Salk polio vaccine;

			

				(2)

				expresses its appreciation to—

				

					(A)

					the family of Dr. Salk for the elimination of polio, a disease

			 that caused countless deaths and disabling consequences;

				

					(B)

					the members of Dr. Salk's research team; and

				

					(C)

					the individuals who generously agreed to participate in clinical

			 trials to validate the efficacy of the polio vaccine; and

				

				(3)

				celebrates with the University of Pittsburgh on the 50th

			 anniversary of the approval and use of the Salk polio vaccine.

			

